Citation Nr: 1038929	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral hip 
disorder.

2.  Entitlement to service connection for a chronic low and mid-
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 
2004, with service in Iraq from February to October 2003.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2008.  A transcript of the hearing is of record.  This 
case was previously before the Board in October 2008, when the 
claims were remanded for further development.  In May 2009, the 
Board denied the claims.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand (JMR), the Veterans Claims Court vacated the Board's 
May 2009 decision, and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following receipt of his notification of the JMR, the Veteran 
submitted several personal statements from family and friends 
regarding his disorders and their impact on his life.  He 
declined to waive review of the evidence and requested a remand 
for RO consideration.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include 
consideration of the personal statements 
submitted by the Veteran in August 2010.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

